Citation Nr: 1030441	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  10-10 632	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the July 
2009 Board decision that denied an effective date prior to 
January 13, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD).

(A separate decision has been issued as to the appeal of the 
denial of a rating in excess of 10 percent for eczematoid 
dermatitis of the scrotum.)


REPRESENTATION

Moving party represented by:  Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1967.  

A separate decision has been issued as to the appeal of the 
denial of an increased rating for eczematoid dermatitis of the 
scrotum.  While such claim was pending before the Board, in 
January 2010, a written statement was received from the Veteran 
which alleged the presence of CUE in the denial of an earlier 
effective date for the grant of service connection for PTSD.  In 
this regard, the Veteran was granted service connection for PTSD 
with an effective date of January 13, 2004, in a February 2007 
rating decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.  He appealed from 
the effective date for such award, asserting that service 
connection should have been granted effective in April 1988, when 
he filed a claim for service connection for such disability.  The 
RO denied an earlier effective date in a February 2008 rating 
decision, and the Veteran appealed to the Board.  In a July 2009 
decision, the Board rejected these arguments and denied an 
effective date prior to January 13, 2004, for the grant of 
service connection for PTSD.  In April 2010, the Veteran's 
representative was notified that a motion for revision of the 
July 2009 Board decision on the basis of CUE had been received 
from the Veteran, and was allowed an appropriate time to respond 
or make further argument.  No further response has been received, 
and the CUE claim with respect to the July 2009 Board decision is 
now ripe for a decision.


FINDINGS OF FACT

The Board's July 2009 decision denying an effective date prior to 
January 13, 2004, for the grant of service connection for PTSD 
was a final decision, and such decision was reasonably supported 
by the evidence of record at that time and was consistent with 
the laws and regulations then in effect.




CONCLUSION OF LAW

The Board's July 2009 denial of an effective date prior to 
January 13, 2004, for the grant of service connection for PTSD 
was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400-20.1411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 and 
implementing regulations do not apply in this case because a 
motion based on CUE is not an application for benefits, but 
rather is a request for a revision of a prior decision.  As such, 
determinations as to the existence of CUE are based on the facts 
of record at the time of the decision challenged, and no further 
factual development would be appropriate.  See 38 C.F.R. 
§§ 20.1402, 20.1411(c); see also Robinson v. Shinseki, 557 F.3d 
1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 165, 
178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 F.3d 
682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 S.Ct. 
1605, 149 L.Ed.2d 471 (2001).

In general, a previous determination that is final and binding 
will be accepted as correct and may only be reversed or amended 
where the evidence establishes that such determination was the 
result of CUE.  A request for reversal or revision of a Board 
decision on such basis will be decided by the Board, without 
referral to any adjudicative or hearing official acting on behalf 
of VA's Secretary.  All final decisions of the Board are subject 
to review on the basis of CUE except for decisions on issues 
which have been appealed to and decided by a court of competent 
jurisdiction.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-20.1411.

CUE is a very specific and rare kind of error that compels the 
conclusion that the result would have been manifestly different 
but for the error.  Three criteria must be met to succeed on a 
CUE claim.  First, it must be shown that either the correct 
facts, as they were known at the time, were not before the Board, 
or the existing statutory or regulatory provisions at the time 
were incorrectly applied.  There must be more than simple 
disagreement as to how the facts were weighed or evaluated.  
Second, the error must be the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  The error must be undebatable, such that reasonable minds 
could only conclude that the original decision was fatally flawed 
at the time it was made.  For this reason, the benefit of the 
doubt rule set forth in 38 U.S.C.A. § 5107(b) does not apply.  
Third, a determination that there was CUE must be based on the 
record and law that existed at the time of the prior decision.  
See 38 C.F.R. §§ 20.1403, 20.1411; see also Bouton v. Peake, 23 
Vet. App. 70, 71-72 (2008); Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992).  

As noted above, the Veteran was granted service connection for 
PTSD with an effective date of January 13, 2004, in a February 
2007 rating decision.  The Veteran disputed the effective date 
for such award, asserting that service connection should have 
been granted effective in April 1988, when he filed a claim for 
service connection for such disability.  The RO denied an earlier 
effective date in a February 2008 rating decision, and the 
Veteran appealed to the Board.  In a July 2009 decision, the 
Board conducted a de novo review and also denied an effective 
date prior to January 13, 2004, for the grant of service 
connection for PTSD.  As the Veteran was notified of such adverse 
determination and did not appeal from the Board's decision to a 
court of competent jurisdiction, the decision became final.  See 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2009).  

In January 2010, the Board received a written statement from the 
Veteran claiming CUE as to the effective date assigned for the 
grant of service connection for PTSD.  He again argues that 
service connection should have been granted effective in 1988, 
when he applied for service connection.  Such statement has been 
interpreted as a motion for revision of the Board's July 2009 
decision on the basis of CUE.

At the time of the challenged decision, as well as now, the 
applicable statutes and regulations provided as follows.  
Generally, the effective date of an award based on an original 
claim or a claim reopened after final adjudication shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of an application therefor.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  The effective 
date for a claim based on new and material evidence, other than 
service department records, that is received after a final 
disallowance is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  
Similarly, the effective date for a reopened claim is the date of 
receipt of the claim or the date entitlement arose, whichever is 
later, except under certain circumstances not present in this 
case.  38 C.F.R. § 3.400(r). 

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2008).  Generally, an application for VA 
compensation must be a specific claim in the form prescribed by 
VA's Secretary, i.e., VA Form 21-526.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2008).  However, any 
communication or action received from the claimant or certain 
specified individuals on the claimant's behalf, which indicates 
an intent to apply for one or more VA benefits and identifies the 
benefit sought, may be considered an informal claim.  38 C.F.R. 
§ 3.155(a) (2008). 

As noted above, the Veteran asserts that he is entitled to an 
effective date for the grant of service connection for PTSD as of 
the date on which he allegedly first filed a claim for such 
condition in 1988.  As correctly noted in the Board's July 2009 
decision, a review of the claims file reflects that the Veteran 
first applied for service connection for PTSD in November 1986, 
and the RO denied such claim in an April 1987 rating decision 
based on a finding of no current diagnosis of PTSD.  The Veteran 
did not appeal from such decision, and that decision became 
final.  See 38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1986) [38 
C.F.R. §§ 3.160, 20.302, 20.1103 (2008)].  

In June 1988, the Veteran submitted an application to reopen his 
previously denied claim.  The RO again denied service connection 
in March 1989, based on a finding of no verifiable stressor, and 
the Veteran timely appealed from that decision.  After remanding 
the case for further development, in a May 1993 decision, the 
Board denied service connection for PTSD based on a finding that 
there was no confirmed diagnosis of such disorder.  As the 
Veteran was notified of this adverse decision and did not further 
appeal, the Board's decision became final.  38 U.S.C.A. § 7104(b) 
(West 1991 & 2002); 38 C.F.R. § 20.1100 (1992 & 2008).

After the May 1993 final denial, VA did not receive any 
communication from the Veteran or any authorized individual that 
can be construed as a service connection claim for PTSD until 
January 13, 2004.  On that date, the Veteran submitted a 
statement that he wished to claim service connection for PTSD and 
depression.  Evidence including a January 2004 VA treatment 
record indicating a diagnosis of PTSD was found sufficient to 
reopen the previously denied claim, and service connection for 
PTSD was granted in a February 2007 rating decision.  The 
effective date was set as the date of receipt of the ultimately 
successful claim, or January 13, 2004.

The Board observes that the evidence at the time of the previous 
denial of an earlier effective date included an October 2005 
Department of Defense Form 215 stating that the Veteran is 
entitled to receipt of the Combat Action Ribbon, which is 
indicative of combat service in the Republic of Vietnam.  In the 
July 2009 decision, the Board properly considered the implication 
of 38 C.F.R. § 3.400(g), which sets forth special rules regarding 
effective dates when military records are corrected.  However, 
such regulation expressly states that these rules apply only 
"where entitlement is established because of the correction, 
change or modification of a military record."  38 C.F.R. 
§ 3.400(g) (2008) (emphasis added).  

However, this was not the element found lacking in the last final 
denial of the Veteran's service connection claim by the Board in 
May 1993.  Rather, such decision was based on a finding that the 
evidence of record failed to establish a current diagnosis of 
PTSD.  Therefore, 38 C.F.R. § 3.400(g) is inapplicable because 
entitlement to a reopened claim, and ultimately to the benefit 
sought, was not established as a result of a correction or 
modification of the Veteran's military records but, rather, was 
based on new medical evidence showing a current diagnosis of 
PTSD.

Further, to the extent that the record at the time of the 
challenged decision included evidence of a current PTSD diagnosis 
dated after the last final denial and prior to January 13, 2004, 
the Board notes that such evidence may not be construed as an 
informal claim.  While 38 C.F.R. § 3.157(b) provides that 
treatment records may constitute an informal claim in certain 
cases, application of this regulation is not warranted here, as 
it only applies where service connection has already been 
granted, or where service connection has been denied as not being 
compensably disabling, neither of which is present in this case.  
See also MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 
2006).  The effective date of an award of service connection is 
assigned not based on the date a disability allegedly appeared, 
or the date of the earliest medical evidence demonstrating the 
existence of such disability and a causal connection to service; 
rather, the effective date is assigned based on the date that the 
application upon which service connection was eventually awarded 
was received by VA.  Lalonde v. West, 12 Vet. App. 377, 382-83 
(1999).

Accordingly, the correct date for the grant of service connection 
for PTSD is January 13, 2004, the date on which the Veteran's 
application to reopen such claim was received following the 
Board's final denial in May 1993.  See 38 C.F.R. § 3.400(q)(2) & 
(r).  As such, the Veteran is not entitled to an earlier 
effective date, and there was no CUE in the Board's July 2009 
denial of such claim.


ORDER

The Board's July 2009 denial of an effective date prior to 
January 13, 2004, for the grant of service connection for PTSD 
was not clearly and unmistakably erroneous, and the motion for 
revision based on CUE is denied.




                       
____________________________________________
MICHAEL MARTIN
 	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



